Case 2:19-cv-12881-PDB-APP ECF No. 77 filed 06/02/20        PageID.659    Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

 BRANDON BRAZLE and
 SHANTIA BRAZLE,
                                                  Case No. 2:19-cv-12881
              Plaintiffs,                         District Judge Paul D. Borman
                                                  Magistrate Judge Anthony P. Patti
 v.

 CITY OF FLINT, et al.,

           Defendants.
_________________________/

    ORDER GRANTING DEFENDANTS JOHNSON, HENIGE, AND
  VANKEUREN, JR.’S APRIL 7, 2020 MOTION FOR ORDER TO SHOW
        CAUSE AGAINST SATRIENA STONE (ECF NO. 58)

      Currently before the Court is Defendants Johnson, Henige, and VanKeuren,

Jr.’s motion for an order to show cause against Satriena Stone, a non-party. (ECF

No. 58.) Plaintiff Brazle has filed a response, and the movants have filed a reply.

(ECF Nos. 61, 72.) It appears that Ms. Stone did not file a response, although one

was due on May 4, 2020. (ECF No. 65; see also ECF Nos. 66, 71.)

      Judge Borman has referred this motion to me for hearing and determination.

(ECF No. 76.) Having reviewed the motion papers, the motion (ECF No. 58) is

GRANTED. The Court orders non-party Satriena Stone to appear for deposition,

with any documents requested in the notice, on or before Friday, July 3, 2020 at

defense counsel's office (Harvey Kruse, P.C., G-9460, S. Saginaw St., Suite A,
Case 2:19-cv-12881-PDB-APP ECF No. 77 filed 06/02/20        PageID.660    Page 2 of 2




Grand Blanc, MI 48439) on a day and time that is mutually convenient to the

parties. If non-party Stone fails to appear, she will be required to show cause why

she should not be held in contempt.

      Moreover, no later than Friday, June 5, 2020, Defendants Johnson, Henige,

and VanKeuren, Jr. SHALL: (1) serve non-party Stone with a new copy of the

deposition notice (changing only the date and/or time, but adding no new

document categories from ECF No. 58-3, PageID.570-572) and a copy of this

order, not only by First-Class Mail but also by some other reliable method of

couriered delivery, preferably with signature-based confirmation; and, (2) file a

certificate of service of the same with the Court.

      IT IS SO ORDERED.

Dated: June 2, 2020                    s/Anthony P. Patti
                                       Anthony P. Patti
                                       UNITED STATES MAGISTRATE JUDGE




                                          2
